Casecl 20ccv050822)38R Dodoumash22e PitedOsA4z0 Rage ats

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

ONYX ENTERPRISES INT’L, CORP., a New
Jersey corporation, Case No. 1:20-CV-05022-JSR

Plaintiff,
-against-

ID AUTO INC., a New York corporation,

Defendant.

 

 

Se [PROFS LFINAL JUDGMENT BY DEFAULT

JED. S. RAKOFF, United States District Judge:

WHEREAS, on August 10, 2020, counsel for Plaintiff certified to the Court that Plaintiff served
the Amended Complaint and Summons on Defendant, ID Auto, Inc., on July 15, 2020;
WHEREAS, Defendant was required to plead or otherwise respond to the Plaintiffs Amended
Complaint on or before August 5, 2020;

WHEREAS, as an initial scheduling conference telephonically held before the Court on August
10, 2020, about which Defendant was notified but did not attend, the Court granted leave for the
Plaintiff to file a Motion for Default Judgment;

WHEREAS, on August 13, 2020 Plaintiff moved this Court for default judgment;

WHEREAS, on August 24, 2020 the Court held a telephonic hearing on Plaintiff's Motion for
Default Judgment; and

WHEREAS, the Court having considered: (1) the Amended Complaint and Summons; (2) the

Declaration of Mishele Kieffer in support of Plaintiff's Motion for Default Judgment; and (3) the

 

 

 

 

 

 

 

 
Cassel 2OccwO50822ISRR Ddounashe?S Hiited sey Rage2cts

reasons stated on the record at the August 24, 2020 hearing, pursuant to Federal Rule of Civil
Procedure 55(b)(2) and Local Rule 55.2(b), finds that:

A. This Court has jurisdiction over Defendant and subject matter of this action
pursuant to 15 U.S.C. § 1121, 28 U.S.C. §§ 1331, 1338(a) & 1338(b), and § 1367(a); and

B. Defendant is in Default.

Accordingly, the court orders:

A. JUDGMENT BY DEFAULT shall enter, pursuant to Federal Rule of Civil
Procedure 55(b)(2), in favor of Plaintiff Onyx Enterprises Int’1, Corp. against Defendant ID Auto,
Inc;

B. A PERMANENT INJUNCTION shall enter against Defendant, along with its and
all those in privity, concert or participation with Defendant as follows:

1. Defendant is enjoined from imitating, copying, duplicating, or otherwise making

any use of Plaintiff's iD® Mark or any mark confusingly similar to Plaintiff's iD®

Mark;

2. Defendant is enjoined from using any unauthorized copy or colorable imitation of
Plaintiff's iD® Mark in such fashion as is likely to relate or connect Defendant with
Onyx;

3. Defendant is enjoined from using any false designation of origin or false
description which can or is likely to lead the trade or public, or individual members
thereof, to believe mistakenly that any service advertised, promoted, offered or sold
by Defendant is sponsored, endorsed, connected with, approved or authorized by
Onyx;

4. Defendant is enjoined from causing likelihood of confusion or injury to Plaintiff's

business reputation and to the distinctiveness of the Plaintiff's iD® Mark by

 

 

 

 

 

 

 
Cassel POccwO50A22S8R Dodounmesn2? Fike GsA420 RageBors

 

unauthorized use of the iD® Mark or any mark confusingly similar to the 1D®

Mark;

5. Defendant is enjoined from engaging in any other activity constituting unfair

 

competition or infringement of Plaintiff's iD® Mark or Plaintiff’s rights in, or to
use, or to exploit the same;

6. Defendant is enjoined from assisting, aiding, or abetting another person or business

 

entity in engaging or performing any of the activities enumerated in subparagraphs
1-5 above.

7. Defendant is ordered to transfer the domain name of www.idautomall.com to

 

Plaintiff.
8. Defendant is ordered to remove any and all references to the iD® Mark, including

any company or account names, logos, photographs or videos, and/or any other

 

posts or references, from the Internet.

IT IS SO ORDERED

we DMA

Jed. S. Kakoff, United States District Judge

X- 24-20

 

 

 
